Citation Nr: 1008392	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to diabetes mellitus, type II.

2.  Entitlement to an initial increased evaluation for 
diabetes mellitus, type II with dry mouth, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The Veteran had active military duty from  August 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, wherein the RO, in 
pertinent part, granted service connection for diabetes 
mellitus with dry mouth and assigned an evaluation of 10 
percent effective from December 20, 2000.  Also in that 
rating decision, service connection for depression secondary 
to diabetes mellitus was denied.  By a subsequent rating 
decision dated in May 2003, the RO increased the evaluation 
for diabetes mellitus, type II to 20 percent, effective April 
10, 2003; and in June 2004, the 20 percent rating was made 
effective January 7, 2003.  The issue of entitlement to a 
higher disability evaluation for diabetes mellitus, type II 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Jurisdiction over this case was subsequently 
transferred to the Muskogee, Oklahoma RO.

In his August 2004 substantive appeal, the Veteran requested 
a Board hearing.  The hearing was scheduled to be held 
November 2009; the Veteran failed to appear.  

Rating actions dated from January 2005 to March 2008 denied 
an earlier effective date for grants of service connection; 
denied service connection for several disabilities; and 
denied entitlement to total disability rating based on 
individual unemployability.  These matters were not appealed 
and are not currently in appellate status.  

The issue of entitlement to service connection for depression 
as secondary to diabetes mellitus, type II is addressed in 
the REMAND portion of this decision and is being remanded to 
the RO via the Appeals Management Center (AMC). 




FINDINGS OF FACT

1.  For the period prior to January 7, 2003, the Veteran's 
diabetes mellitus was controlled with an oral hypoglycemic 
agent and a restricted diet; there is no medical evidence of 
regulation of activities due to diabetes mellitus during the 
stated period.

3.  For the period on and after January 7, 2003, the 
Veteran's diabetes mellitus has been controlled with an oral 
hypoglycemic agent and a restricted diet; there is no medical 
evidence of regulation of activities due to diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
diabetes mellitus, type II, but no more, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for diabetes mellitus, type II.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file, and all identified and available treatment 
records have been secured. The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.  Increased Evaluation for Diabetes Mellitus, Type II

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes (DCs).  38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with 
some of the Veteran's claims on appeal, where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration 
given to the propriety of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 
7913.  Pursuant to DC 7913, a rating of 10 percent is 
assigned for diabetes mellitus manageable by restricted diet 
only.  A rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2): When diabetes mellitus 
has been conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119, DC 7913 (2009).  

A.  For the Period from December 20, 2000 to January 7, 2003

In November 2002, the RO granted service connection for 
diabetes mellitus with dry mouth and impotence associated 
with exposure to herbicide and assigned an evaluation of 10 
percent effective from December 20, 2000 under DC 7913.  

Service treatment records are silent of any complaints, 
treatment or diagnosis of diabetes during service.  
Laboratory findings in the discharge medical examination 
report in June 1969 were negative for "sugar."  

In a 1991 post-service private clinical progress note it was 
noted that the Veteran had no diabetes but he had relatives 
who are diabetics.  The claims folder contains treatment 
records dated in 2000 and 2001, pertinent to the Veteran's 
diabetes, from Muskogee Regional Medical Center (MRMC).  MRMC 
clinical progress note dated in August 2000 shows the 
Veteran's blood sugar was greater than three hundred.  In a 
December 2000 clinical progress note the Veteran was 
diagnosed with diabetes mellitus.  He also had a nutrition 
consultation in December 2000.  At the consultation it 
recommended that he decrease his calories to 2200.  He was 
also encouraged to continue exercising and he was scheduled 
for diabetic classes.  Also in December 2000 the Veteran was 
hospitalized for cellulitis of the right lower extremity.  
Diabetes was listed as one of the discharge diagnoses and in 
the discharge summary glyburide 2.5mg, every day was 
mentioned as one of the medications he was being discharged 
home on.  In progress notes from a January 2001 nutrition 
clinic visit it is noted that the Veteran stated he had been 
taking glyburide in the morning and had been experiencing low 
blood sugar by 10:30-11:00 a.m.  He stated that he was unable 
to exercise regularly because of cellulitis.  It was also 
noted in a January 2001 clinical progress note, that the 
Veteran was experiencing hypoglycemic episodes with 2.5mg 
glyburide and that he was following a strict diet and would 
stop the glyburide.  There is no indication in the record 
that the Veteran was medically directed to discontinue the 
glyburide.  

It is clear from the above stated medical evidence that in 
December 2000 the Veteran was prescribed glyburide, an oral 
hypoglycemic agent, for his diabetes and was also on a 
restricted diet.  An evaluation of 20 percent is warranted 
under DC 7913 when there is a requirement for an oral 
hypoglycemic agent and restricted diet.  Therefore an initial 
disability evaluation of 20 percent is warranted.  

A higher evaluation of 40 percent is not warranted for the 
stated period because there is no evidence that the Veteran 
required insulin, had a restricted diet, and regulation of 
activities for his diabetes mellitus, type II.  While the 
Veteran reported in January 2001 that he was unable to 
exercise regularly because of cellulitis, this self-imposed 
restriction was unrelated to his diabetes mellitus and there 
is no medical evidence that he was advised to avoid 
exercising because of his diabetes.  Notably, "regulation of 
activities" is defined by DC 7913 as the "avoidance of 
strenuous occupational and recreational activities."  Medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).  Furthermore, the 
criteria for a 40 percent rating for diabetes are conjunctive 
not disjunctive, that is, there  must be insulin dependence 
and restricted diet and regulation of activities and as noted 
above, the medical evidence does not demonstrate that the 
Veteran requires insulin for his diabetes.  See Id.  

In addition, the Veteran has been assigned separate 
disability evaluations for complications from his service-
connected diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).  

In sum, an initial evaluation of 20 percent for diabetes 
mellitus, type II is warranted.  

B.  For the Period from January 7, 2003

VA examination in April 2003 revealed the Veteran was taking 
Metformin, which is an oral medicine for control of blood 
sugar level.  On VA examination in September 2007 the Veteran 
reported that he has been taking oral hypoglycemic agents 
since July 2000.  He stated that his glucose lately stays 
around 155.  He reported no history of hospitalizations due 
to diabetes mellitus.  He also reported no history of any 
ketoacidosis or hypoglycemic reaction.  He reported that he 
has no restrictions of activities on account of his diabetes 
mellitus; and he continues to take Metformin 500mg twice 
daily.  The VA examiner diagnosed diabetes mellitus, type II 
on oral hypoglycemic agents.

The evidence demonstrates that the Veteran's diabetes 
mellitus, type II for the period from January 7, 2003 does 
not warrant a higher evaluation.

The next higher rating under DC 7913 for diabetes mellitus is 
40 percent.  As noted above, in order to warrant a 40 percent 
evaluation for diabetes mellitus the evidence must show a 
requirement for insulin, a restricted diet, and regulation of 
activities, and such is not shown by the medical evidence in 
this case.

As noted above, the Veteran has received separate ratings for 
some complications associated with diabetes, including 
peripheral neuropathy of each lower extremity and impotence.  
However, to warrant a higher rating for diabetes mellitus 
itself, under DC 7913, the 40 percent criteria are 
conjunctive not disjunctive, i.e., there must be insulin 
dependence and restricted diet and regulation of activities.  
As the criteria for a 40 percent rating are not met, it 
logically follows that the criteria for a rating higher than 
40 percent are not met.

For all the foregoing reasons, there is no basis for a staged 
rating for diabetes mellitus, pursuant to Fenderson, supra.  
See also Hart, supra.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the  preponderance of the evidence is 
against assignment of an evaluation greater than 20 percent 
at any time, that doctrine is not applicable.  See 38  
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

IV.  Extraschedular Consideration

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
diabetes mellitus has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis for any of the 
stated periods.  See 38 C.F.R. § 3.321(b).  In this regard, 
diabetes mellitus has not objectively been shown to markedly 
interfere with employment.  At the 2007 VA examination the 
Veteran reported that he used to work as an independent 
insurance adjustor and retired in 2001.  He stated that he 
also worked for VA and is currently receiving disability 
benefits from SSA due to arthritis and other various 
problems.  There is also no objective evidence that the 
disability has warranted frequent periods of hospitalization, 
or that the  disability has otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet.  
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96  
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial evaluation of 20 percent for diabetes mellitus, 
type II with dry mouth, but no more, is allowed subject to 
the statutes and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran is claiming depression as secondary to diabetes 
mellitus, type II.

The medical evidence of records reveals that the Veteran 
underwent a medical examination in July 2001, by R.H., D.O., 
who reviewed a number of the Veteran's records and his 
history, and examined the Veteran.  In his opinion, the 
Veteran suffered from moderate, chronic and permanent major 
depression with melancholia, as a result of the development 
of diabetes mellitus.  He concluded that as a result of a 
combination of sequela to his diabetes mellitus, type II, he 
(the Veteran) has developed major depression with 
melancholia.  

In February 2002, the Veteran had a VA psychiatric evaluation 
by a board certified psychiatrist, Dr. CAL.  The report noted 
that the claims folder was received and reviewed.  The 
Veteran's history was discussed and a mental status interview 
was conducted.  After examining the Veteran he concluded with 
an Axis I diagnosis of moderate recurrent episodes of major 
depression.  Dr. CAL did not agree with the opinion that the 
Veteran's depression is secondary to diabetes mellitus, type 
II that was offered by Dr. RH in 2001.  Dr. CAL stated that 
the Veteran clearly has a recurrent major depression.  
However, it cannot be stated with any certainty that the 
depression is related to his diabetes mellitus.  He stated 
further that it appears much more likely that his worsened 
depression is more related to pain syndromes.  His diabetes 
mellitus may be involved with this to the extent that it 
causes or is associated with his peripheral neuropathy, 
however, he has two other apparent established producers of 
pain including fibromyalgia and spinal stenosis, as far as 
causing more severe pain, than he does with the peripheral 
neuropathy.  He opined that it was at least as likely as not 
that the Veteran's depression had been worsened by his pain 
syndromes.  He stated that "If it is felt that the diabetes 
mellitus is the source of his other pain syndromes, then it 
would obviously also be an approximate cause of his 
depression, given my linkage of the increased pain complaints 
with the increased severity and frequency of his depressive 
episodes."  

In June 2005 the Veteran was seen at a VA Medical Center (MC) 
mental health outpatient clinic where he gave a history of 
depression secondary to his medical disabilities of diabetes, 
hypertension, arthritis, obesity, fibromyalgia, 
hyperlipidemia, and myofascial pain syndrome.  The assessment 
was mood disorder due to general medical conditions and rule 
out seasonal affective disorder versus bipolar disorder.

It is not clear from the record what, if any, psychiatric 
disability is due to the Veteran's service-connected diabetes 
mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's psychiatric 
disability.  The claims folder, to include 
a copy of this REMAND, must be made 
available to the examiner for review.  The 
examiner should review the record, examine 
the Veteran, and perform any indicated 
testing.  

For any identified psychiatric disability, 
the examiner should indicate whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that it is etiologically 
related to his service-connected diabetes 
mellitus.  If psychiatric disability was 
not caused by diabetes mellitus, but has 
undergone a permanent, measurable increase 
in severity due to diabetes mellitus, the 
increase above the 


pre-existing base line of disability 
should be identified.  A detailed 
rationale should be provided for all 
opinions and the July 2001, report by 
R.H., D.O., February 2002 VA examination 
report, and June 2005 VA clinical entry 
should be reconciled.  

2.  Upon completion of the above requested 
development reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


